IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES W. RILEY,                       §
                                       §   No. 64, 2022
       Defendant Below,                §
       Appellant,                      §
                                       §   Court Below–Superior Court
       v.                              §   of the State of Delaware
                                       §
 STATE OF DELAWARE,                    §
                                       §   Cr. ID No. 0004014504 (K)
       Appellee.                       §

                          Submitted: April 27, 2022
                          Decided:   June 9, 2022

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                    ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons cited by the Superior Court in its

February 9, 2022 order summarily dismissing the appellant’s third motion for

postconviction relief.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                 Chief Justice